WILL, Senior District Judge,
concurring in part, dissenting in part:
I agree with the majority that the opinions of both Dr. Vest and Dr. Singh support the finding that Mr. Cooper had black lung disease and the award of living miner’s benefits. However, in light of the record and the prior decisions of this and other courts, I disagree with the majority’s rejection of Dr. Martin’s opinion that black lung disease was a contributing cause of Mr. Cooper’s death, and with its determination that widow’s benefits must be denied.
The issue, as the majority recognizes, is whether Dr. Martin’s opinion is a “reasoned medical opinion.” The majority finds that Dr. Martin did not give reasons to support his opinion, and that it was not based on clinical tests, so that it is therefore a “mere assertion,” without any evidence to support it. We defined “reasoned medical opinion” in Migliorini v. Director, OWCP, 898 F.2d 1292 (7th Cir.1990). As recognized by the majority, “[a] reasoned medical opinion rests on documentation adequate to support the physician’s conclusions.” Id. at 1295. The majority, however, overlooks the more specific holding of Migliorini, that, “a medical opinion may be adequately documented with only a physical examination and a claimant’s symptoms and work history.” Id. (emphasis added). That is exactly what we have here. Further, as noted by the majority, “whether an opinion is reasoned is the AU’s decision.” Id. at 1296. See also, Peabody Coal Co. v. Director, OWCP, 778 F.2d 358, 363 (7th Cir.1985). Unless the doctor’s opinion departs from the information available so as to “offend reason,” we may not question the AU’s decision. Id.
Dr. Martin was Mr. Cooper’s regular personal physician who saw him through his *451illness and death. He conducted one or more physical examinations, and he knew Mr. Cooper’s symptoms and work history. Based on that information, he concluded that:
Mr. Cooper definitely had chronic bronchitis and black lung disease. He was short of breath because of his lung disease to the very end. Certainly his black lung disease and resultant respiratory insufficiency was a contributing factor in his death.
That conclusion is consistent with the medical opinions of the other two doctors who diagnosed black lung disease based on some clinical tests and on Cooper’s 1984 hospitalization, with which Dr. Martin was also obviously familiar.
The majority criticizes Dr. Martin’s opinion, calling it a mere assertion, because, it says, he did not give reasons for his diagnosis, and because he did not state that he had examined any clinical test results in arriving at that diagnosis, (op. 448) However, the majority finds, as it must given this court’s precedents, that the opinion of Dr. Singh, who merely cheeked a box, was reasoned, (op. 448) The majority neglects to explain how checking a box without an explanation can be sufficiently reasoned, while writing down a diagnosis based on observations over an extended period of time is not.
The majority professes that it is not requiring that a medical opinion be supported by clinical tests in order to be reasoned, (op. 449) Yet, the only differences between the opinions of Dr. Martin and Dr. Singh are that Dr. Martin’s is based bn physical examinations and an extended knowledge of the patient’s symptoms, history, and employment, while Dr. Singh’s is based on clinical tests. Requiring clinical tests is clearly inconsistent with both the relevant regulations (see 20 C.F.R. § 718.202(a)(4)) and the precedents of this court (see Migliorini, supra).
Dr. Martin’s opinion is no more a “mere assertion” than are any doctor’s diagnoses and conclusions based on his examinations of a patient, the history of the patient’s complaints, his treatment of the patient over a period of time, including hospitalizations, and the symptoms which he finds the patient had. Dr. Martin, as previously quoted, described Cooper’s condition and symptoms and concluded, based on his examinations and Cooper’s symptoms and work history, that he “certainly” had black lung disease which contributed to his death.
The AU found Dr. Martin’s opinion reasoned and adequate, and the Benefits Review Board affirmed. Dr. Martin, having observed and treated him over a considerable period, was probably the best informed of all three doctors as to Cooper’s condition and his opinion is not only a medical opinion, but a “reasoned medical opinion” under the decisions of this and other courts. Migliorini, supra, see also, Ware v. Director, OWCP, 814 F.2d 514, 516 (8th Cir.1987) (reversing denial of benefits, the court held that a medical opinion was reasoned where it relied on employment history, medical history, and symptoms). Nothing more is, or should be, required.
If we were weighing the evidence de novo, we might give more weight to the opinion of a doctor who performed more clinical tests, and we might wish that here Dr. Martin had been more expansive and detailed in explaining the basis of his diagnosis. However, that is not our function or prerogative. We do not review the evidence de novo. Our review is limited, as stated in the majority opinion, to whether the AU’s opinion is supported by “such relevant evidence as a rational mind might accept as adequate to support a conclusion,” Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 1427, 28 L.Ed.2d 842 (1971), and “[sjubstantial evidence may be less than a preponderance of the evidence ...” Freeman United Coal Mining Co. v. Stone, 957 F.2d 360, 362 (7th Cir.1992). As long as Dr. Martin’s opinion qualifies as a “reasoned medical opinion,” which it clearly does, the AU was entitled, if not obligated, to resolve doubts in favor of the claimant. See, Amax Coal Co. v. Anderson, 771 F.2d 1011, 1015 (7th Cir.1985), and S.Rep. No. 92-743, reprinted in 1972 U.S.C.C.A.N. 2305, 2315 (“In the ab*452sence of definitive medical conclusions, there is a clear need to resolve doubts in favor of the disabled miner or his survivors.”)
Given the standard of review, a “rational mind” obviously could find Dr. Martin’s opinion to be “adequate evidence.” It is based on his observations of Mr. Cooper over an extended period of time and is consistent with the opinions of two other doctors who did perform clinical tests. The fact that the opposite conclusion may seem more reasonable to the majority, a conclusion which, given the precedents of this and other courts, is arguable at best, is not enough to justify reversal. Therefore, I dissent from reversing the ALJ’s award, and the Benefits Review Board’s affirmance, of widow’s benefits to Mrs. Cooper.